MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                         FILED
this Memorandum Decision shall not be                                   May 29 2019, 9:16 am
regarded as precedent or cited before any
                                                                               CLERK
court except for the purpose of establishing                             Indiana Supreme Court
                                                                            Court of Appeals
the defense of res judicata, collateral                                       and Tax Court

estoppel, or the law of the case.


APPELLANT PRO SE
M.H.
Merriville, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Paternity of                        May 29, 2019

M.P., Minor Child                                        Court of Appeals Case No.
                                                         18A-JP-2861
                                                         Appeal from the Lake Superior
M.H.,                                                    Court
Appellant-Respondent,                                    The Honorable Thomas P.
                                                         Stefaniak, Jr., Judge
        v.                                               The Honorable Aimee Talian,
                                                         Magistrate
L.P.,                                                    Trial Court Cause No.
Appellee-Petitioner                                      45D06-1310-JP-1805




May, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-JP-2861 | May 29, 2019                     Page 1 of 5
[1]   M.H. (“Father”) appeals the trial court’s order granting a petition by L.P.

      (“Mother”) to transfer jurisdiction of pending issues in the paternity case

      involving M.P. (“Child”) from Indiana to Texas. We affirm.



                             Facts and Procedural History                                  1




[2]   Mother gave birth to Child on September 18, 2013, in Lake County, Indiana.

      On October 25, 2013, Father filed a petition to establish paternity in Lake

      Superior Court. On December 18, 2014, the court issued an order establishing

      Father’s paternity of Child but ordering the parties to engage in mediation to

      determine custody and support. On February 12, 2015, the trial court approved

      an agreement addressing these issues drafted by the parties.


[3]   On May 5, 2015, Mother filed a notice of intent to relocate to Texas. On July

      17, 2015, the parties filed an agreement regarding Mother’s relocation to Texas.

      Mother was permitted to relocate to Texas and take Child with her; Father

      would cease paying child support and would support Child during his parenting

      time, which consisted of extended times over breaks and holidays.


[4]   On June 27, 2017, Father filed a petition for rule to show cause regarding

      custody and parenting time, alleging Mother had denied him parenting time.

      The parties filed with the court an agreement regarding that issue on October




      1
        Father did not include a Chronological Case Summary in the portions of the trial court record in his
      Appendix. As noted infra, the exclusion of this crucial document is detrimental to our consideration of his
      issues on appeal. The dates we provide for procedural events are the dates on the orders themselves.

      Court of Appeals of Indiana | Memorandum Decision 18A-JP-2861 | May 29, 2019                       Page 2 of 5
      26, 2017. On December 14, 2017, Father filed another petition for rule to show

      cause regarding custody and parenting, again alleging Mother had denied him

      parenting time. 2


[5]   On June 11, 2018, Mother filed a notice with the court indicating she intended

      to pursue transfer of jurisdiction of the matter to Texas. Father allegedly filed a

      motion on September 21, 2018, requesting the court order Mother to supply

      proof of Child’s enrollment in school in Texas. 3 On November 6, 2018, Mother

      filed a motion for teleconference between the Indiana and Texas courts. At

      some point that teleconference occurred, and on November 13, 2018, the

      Indiana trial court entered an order transferring jurisdiction of the paternity

      matter to Texas.



                                      Discussion and Decision
[6]   We first note Mother did not file an appellee’s brief. When an appellee does

      not submit a brief, we do not undertake the burden of developing arguments for

      that party. Thurman v. Thurman, 777 N.E.2d 41, 42 (Ind. Ct. App. 2002).

      Instead, we apply a less stringent standard of review and may reverse if the

      appellant establishes prima facie error. Id. Prima facie error is “error at first sight,




      2
          It is unclear whether or when the trial court issued an order regarding this petition.
      3
       Father did not file a copy of this motion or the trial court’s decision thereon; therefore, we do not know
      when or if the motion was filed or ruled upon.

      Court of Appeals of Indiana | Memorandum Decision 18A-JP-2861 | May 29, 2019                        Page 3 of 5
      on first appearance, or on the face of it.” Van Wieren v. Van Wieren, 858 N.E.2d

      216, 221 (Ind. Ct. App. 2006).


[7]   Father proceeds pro se. It is well settled that pro se litigants are held to the same

      standards as licensed attorneys, and thus they are required to follow procedural

      rules. Evans v. State, 809 N.E.2d 338, 344 (Ind. Ct. App. 2004), trans. denied.

      Fatal to Father’s appeal is his non-compliance with several appellate rules, the

      two most egregious violations being of Indiana Appellate Rule 46(A)(8)(a) and

      Indiana Appellate Rule 50(2)(a).


[8]   Indiana Appellate Rule 46(A)(8)(a) requires “[t]he argument must contain the

      contentions of the appellant on the issues presented, supported by cogent

      reasoning. Each contention must be supported by citations to the authorities,

      statutes, and the Appendix or parts of the Record on Appeal relied on[.]”

      Father’s brief does not contain citations to the record on appeal and one of his

      arguments relies on items not in the record before us. Further, while Father’s

      brief contains multiple citations to legal precedent, it is unclear how any of that

      precedent relates to the issues he brings on appeal. Failure to present a cogent

      argument results in waiver of the issue on appeal. Hollowell v. State, 707 N.E.2d

      1014, 1025 (Ind. Ct. App. 1999).


[9]   Additionally, Indiana Appellate Rule 50(2)(a) requires the appellant provide the

      “chronological case summary for the trial court” as part of the Appendix.

      Father has not done so, and his failure has made it nearly impossible to discern

      the timeline of events. Because Father has not provided cogent argument or an


      Court of Appeals of Indiana | Memorandum Decision 18A-JP-2861 | May 29, 2019   Page 4 of 5
       adequate record, we cannot determine error occurred below and, accordingly,

       we affirm the trial court’s order to transfer the pending paternity matter from

       Indiana to Texas. See, e.g., Cox v. Cantrell, 866 N.E.2d 798, 811 (Ind. Ct. App.

       2007) (affirming transfer of jurisdiction where appellant failed to demonstrate

       prima facie error), reh’g denied, trans. denied sub nom. Cox v. Cox, 878 N.E.2d 215

       (Ind. 2007).



                                               Conclusion
[10]   The issues raised by Father on appeal are waived for failure to make a cogent

       argument because he referenced items outside the record, did not cite to the

       record, and did not cite relevant legal precedent to support his arguments.

       Further, Father did not provide a Chronological Case Summary in his

       Appendix, and thus we are unable to confirm the chronology of events in this

       matter below, nor can we confirm some of the events Father claims occurred.

       Accordingly, we affirm.


[11]   Affirmed.


       Mathias, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-JP-2861 | May 29, 2019   Page 5 of 5